 AMERICAN STEEL &, WIRE DIVISION3735 of the Employer's plants in the Peoria area.Although they arebased at the brewery and are considered part of the sanitation de-partment personnel, they go wherever their work is required.Thegarage employee is responsible for cleaning and washing the Em-ployer's cars and trucks and keeping the garage clean.When he ison vacation or absent for any reason, he is relieved by another sanita-tion department employee.From the foregoing, it is clear that the employees sought by thePetitioner constitute a residual group which has been excluded fromthe unit currently represented by the Petitioner.We find that thesanitation department employees have sufficient community of inter-ests with the production employees to be included in the same Unit .4Accordingly, we shall direct an election in the following voting group :All sanitation department employees at the Employer's Peoria, Illi-nois, brewery, including janitors, insect and rodent control employ-ees, and garage employees, but excluding the salutation departmentforeman and all other supervisors.If a majority of employees in the foregoing voting group vote for(liePetitioner, they will be taken to have indicated their desire tobe included in the existing unit of employees at the Employer'sbrewery presently represented by the Petitioner, and the RegionalDirector conducting the election is instructed to issue a certificationof the results of election to that effect.[Text of Direction of Election omitted from publication.]4 The Board usually includes janitors in production and maintenance units.UnderwoodCorporation,107 NLRB 1132;Palmer Manufacturing Company,103 NLRB 336AMERICAN STEEL cQ, WIREDIVISIONOF UNITEDSTATES STEELCOR-PORATIONandLOCAL5000,UNITEDSTEELWORKERS OF AMERICA,CIO,1 PETITIONER.Case No. 8-RC-01111.July03,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul Weingarten,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.IThe name of the Petitioner appears as amended at the hearing.109 NLRB No. 65 374DECISIONS OF NATIONALLABOR RELATIONS BOARD3.The Employer and Lake Sailors' Union, Independent, herein-after called the Intervenor, contend that an existing collective-bar-gaining agreement between them covering the employees here' soughtby the Petitioner is a bar to a present election.The Petitioner, urgingthe Board's doctrine on premature contract extensions, resists thecontract-bar claim.The Intervenor was certified by the Board as bargaining repre-sentative of the employees here involved in 1947, and has since hadsuccessive collective-bargaining agreements with the Employer cov-ering such employees.On July 1, 1953, the Intervenor and the Em-ployer executed a supplemental agreement which, among its otherprovisions, extended the term of the then existing contract to changethe termination date from January 31, 1954, to January 31, 1955.,On September 25, 1953, they executed ' a complete new agreementwhich also provided for termination on J anuary 31, 1955. The record.does not reveal what changes in working conditions were made inthis last contract, but it appears that wage changes were reflected inthe agreement.The petition herein was filed on November 24, 1953.Our dissenting colleagues would hold the contract a bar on thebasis of the Board's recent decision in the case ofSe f tort Fibre 'CanCompany.2In that case, however, unlike the present one the Boardwas confronted with the unusual circumstance of an employer anda labor union seeking to conform the term of their single-plant con-tract to the term of an associationwide contract in order to imple-ntent, at an appropriate time, their long considered determination tojoin in multiemployer bargaining.A majority of the Board in thatcase found that this situation warranted the creation of an exceptionto the premature-extension doctrine.We do not, however, under-stand it to have been the intent of the Board inSefton Fibreto intro-duce a substantive variation in its well-established rule, and as nospecial circumstances such as those present in that case are apparenthere, we see no reason to depart from it.'As it is clear that the petition in this case, though filed after theextension agreements had been executed, was nevertheless timely filedwith respect to the preexisting contract, we find that, under the Board'swell-established "premature-extension" doctrine, neither the originalcontract nor the supplemental agreements can serve as a bar to thisproceeding.3We find that a question affecting commerce exists concerning therepresentation of the employees of the Employer within the meaning,of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find in accord with the agreement of the parties that all un-leensed' personnel aboard the Employer's vessel,Clifford F. Flood,2109 NLRB 3603tiVestern Electric Company,87NLRB 544 AMERICAN STEEL & WIRE DIVISION375Cleveland, Ohio, excluding stewards or chief cooks, shipkeepers, alllicensed personnel, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining,within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]CHAIRMANFARMER,dissenting:I dissent from the majority decision in this casefor the reasons setout in Mr. Murdock's dissent and in my concurring opinion in theSefton Fibrecase.'MEMBER MURDOCK, dissenting :I do not agree with the majority decision that the petition hereinis not barred by the contract between the Employer and the Intervenor.In the instant case the September 25 contract shows that at leastone reason for executing the agreements which extended the term ofthe existing contract was to institute a change in wage rates for theemployees.'Moreover, the record is completely barren of any evi-dence that might indicate an intention by the parties to the contracteither to forestall assertion of the claim of any rival labor organiza-tion or otherwise to frustrate a desire of the employees to make achange in their bargaining agent. In fact there is nothing to showthat the supplement of July 1 or the contract of September 25 wasexecuted in any manner other than in good faith and in the regularcourse of employer-employee collective-bargaining relations.It is the purpose of the Act to encourage the execution of collec-tive-bargaining contracts and foster stability in industrial relations.6In furtherance of this purpose, the Board, early in its history, adoptedthe contract-bar doctrine.Subsequently the Board has recognizedthe necessity of preventing employee representatives who no longercommand the support of their employees from perpetuating their ten-ure by forestalling the filing of rival petitions through a misuse ofthe contract-bar rule, and the Board has modified the rule by adoptingthe premature-extension doctrine.' It is this latter doctrine which themajority applies in this case.4Footnote 2,suprasThe contract of September 25 provides for retroactive effect back to July 1, 1953, ofwages established on September 25.Necessarily therefore,the wage schedule of the Sep-tember agreement was different from that previously existing.9CfKimberly-Clarb Corporation,61 NLRB 90 at 92T SeeWichita Union Stockyards Company,40 NLRB 369 at 371 ;Memphis FurnitureMiry ,Co ,-51 NLRB 1447 at 1488 It may be noted that these cases, which establish thepremature-(\tension doctrine,both contained the element of apparent intent to choice offemployees'iights to change representatives.But see alsoVal" Bag Company,50 NLRB481.This later case, decided shortly before theMemphiscase and not specifically over-ruled by it,found a contract bar to exist where,as in the present case,a contract exten-sion was made in good faith and in the course of the ordinary employer-employee collec-tive-bargaining relationship 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis rigid application of the premature-extension doctrine in acase completely barren of any indication of disaffection towards theestablished union serves to discourage normal employer-employee cot=lective bargaining during the term of an existing contract. It evis-cerates a labor organization's bargaining power by removing its abil-ity to offer extended contract protection in return for concessions fromthe Employer. It disrupts stable industrial relations by fasteningupon them a device like a valve, by which the negotiating process isturned on and off at such intervals and in such a manner as to com-pel an incumbent labor organization periodically to strive to get allthat it can while the getting is good, at the same time reminding allrivals that this 'is the appropriate time to commence any contemplatedraiding activities.In the case ofSefton Fibre Can Comiapany,8thisBoard recentlyrecognized the fact that the premature-extension doctrine is essen-tially a discretionary principle, and that a contract executed in goodfaith before a rival claim was made or petition filed does not neces-sarily lose its contract-bar validity merely because at the time it wasmade an earlier agreement was still in existence. I believe that thefacts in the case before us come within this principle. To find that aquestion concerning representation exists in this case ignores the real-ities and the rationale of the Board's contract-bar and premature-ex-tension doctrines, and the direction of an election in the face of theparties' contract made in good faith goes against the purpose of theAct to encourage collective bargaining and foster industrial stability.8 Footnote 2,supra.SOUTHERNFRUIT DISTRIBUTORS,INC.andAMERICAN FEDERATION OFLABOR.CaseNo. 10-CA-1666. July 26, 1954Decision and OrderOn March 18, 1954, Trial Examiner Robert L. Piper issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended that the complaint be dismissedwith respect to such allegations.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.'1 The Respondent's request for oral argument is hereby denied, as the record and theRespondent's exceptions and brief adequately present the issues and the positions of theparties.109 NLRB No. 72.